UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1214


CHRISTOPHER M. COOPER,

                Plaintiff – Appellee,

          v.

TOMMY GEORGE; SANDRA A. GEORGE,

                Defendants – Appellants,


DIESEL & ENGINE SERVICE INC.,

                        Third Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:13-cv-00239-JMC)


Submitted:   July 22, 2014                   Decided:      August 18, 2014


Before NIEMEYER   and    KING,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tommy George, Sandra A. George, Appellants Pro Se. Evan Brook
Bristow, Bradford Neal Martin, Laura W.H. Teer, BRADFORD, NEAL,
MARTIN & ASSOCIATES, Greenville, South Carolina; Bobby O’Neil
Phipps, Jr., JOHN PRICE LAW FIRM, LLC, Summerville, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Plaintiff Christopher Cooper filed an action in South

Carolina state court, alleging that Defendants Tommy George and

Sandra A. George were negligent in a car collision.                                    The Georges

removed the case to the United States District Court for the

District     of    South          Carolina.           Concluding       that     subject          matter

jurisdiction over the complaint was lacking, the district court

accepted the recommendation of the magistrate judge and issued

an order remanding the action to state court.                                The Georges moved

for   reconsideration,                 which    the      district      court        denied.         The

Georges      noted      an       appeal    from       both       orders.       We     dismiss       the

appeal.

              Pursuant to 28 U.S.C. § 1447(d) (2012), “[a]n order

remanding a case to the State court from which it was removed is

not   reviewable        on       appeal     or      otherwise,       except         that    an   order

remanding a case to the State court from which it was removed

pursuant      to     [28         U.S.C.    §]       1442     or    1443    .    .     .     shall    be

reviewable.”            The       Supreme       Court      has     construed         § 1447(d)       to

insulate from appellate review those remand orders based on the

grounds      specified            in     § 1447(c):          a    defect       in     the       removal

procedure         and        a     lack        of       subject      matter          jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996).

In    this   case,       the       district         court        concluded     that        it    lacked

subject matter jurisdiction over the complaint.                                     Further, this

                                                    3
case does not implicate § 1442, concerning cases against federal

officers and agencies, or § 1443, concerning civil rights cases.

Accordingly, the district court’s remand order is not subject to

appellate review.        Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008).           Moreover, having determined

that subject matter jurisdiction over the action was lacking,

the   district   court   was    without    jurisdiction   to   consider   the

Georges’ motion to reconsider.         In re Lowe, 102 F.3d 731, 734-36

(4th Cir. 1996).

           Accordingly,        we   deny   leave   to   proceed   in   forma

pauperis and dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  DISMISSED




                                       4